DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 Claim Objections
Claims 1-2, 5-7 and 21 are objected to because of the following informalities:  
In reference to claim 1, after “second side” in line 9, it is suggested to insert “of the panel”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 2, after “layer” and before “around” in line 2, it is suggested to insert “is”. Appropriate correction is required.
In reference to claim 5, after “receive” and before “resin” in line 2, it is suggested to insert “a”. Appropriate correction is required.
In reference to claims 6 and 7, in line 2 of each of the claims amend “a resin” to “the resin”. Appropriate correction is required.
In reference to claim 21, after “sides” in line 9, it is suggested to delete “at least a portion of a first side”, given the claim set filed 10/07/2021 removed “at least a portion of a first side” from the claim. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 28, the limitation “the coating including at least one protrusion located on the second side” is recited in lines 6-7. While there is support in the original disclosure for the second side of the panel to include protrusions in each of FIG. 2 and FIG. 4 and [0023], there does not appear to be support for the coating of polyurethane 20 including at least one protrusion, as presently required in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2018/0290418) in view of Honeycomb structure car roof boasts class-A finish (PlasticsToday) and Kiesewetter et al. (US 2004/0104600) (Kiesewetter).
	The examiner has provided the non-patent literature document, PlasticsToday. The citation of prior art in the rejection refers to the provided document.
In reference to claims 1-2 and 29, Nelson teaches a panel assembly including a multilayer load bearing panel ([0004]) (corresponding to a load structure comprising: a panel). The load bearing panel is a multilayer panel including a core member interposed between a first appearance layer and a second appearance layer ([0036]) (corresponding to a core, the core has a first side and a second side).
	Nelson further teaches the first appearance layer is made of a carpet material ([0033]) (corresponding to a layer of carpet or felt on at least a portion of a first side of the panel). The second appearance layer is made of a coating material forming a coating surface, the coating surface is textured with variable height for appearance and/or functionality ([0033]); the second appearance layer includes button trim elements ([0035]; Fig. 2) (corresponding to a protrusion located on the second side; the protrusion includes a rounded surface). A top finish coat is applied to the coating surface, the top coat is an aliphatic polyurethane ([0047]) (corresponding to an over mold coating on a second side of the panel).
	Nelson does not explicitly teach (1) a glass layer surrounding the core, the glass layer positioned directly adjacent the core or (2) a barrier layer of material located between the over mold coating and the coating of polyurethane, as presently claimed.

	PlasticsToday teaches a paper honeycomb core and two surrounding glass fiber mats (p. 2) (corresponding to a glass layer surrounding the core, the glass layer is positioned directly adjacent to the core; the core is made from paper honeycomb and the glass layer around the paper honeycomb). The paper honeycomb and two surrounding glass fiber mats are sprayed in an impregnation process with low-density, thermally activable Elastoflex E 3532 (i.e., polyurethane) and pressed together (p. 2) (corresponding to a coating of polyurethane around the core and the glass layer). PlasticsToday further teaches honeycomb technology has been used in car interior, for example for loading floors and the honeycomb technology shows good adhesion properties, guarantees uniform, thin wetting of the glass fiber mats and does not drip (p. 2).
	In light of the motivation of PlasticsToday, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the honeycomb technology of PlasticsToday as the core member of Nelson, in order to provide a core member that shows good adhesion properties, has uniform thin wetting of the glass fiber mats and does not drip.
With respect to (2), Kiesewetter teaches a motor vehicle body part, especially a motor vehicle roof or cargo bed, which includes a composite material having an outside skin and a support structure in a sandwich structure (Abstract). The body part functions as a cargo bed, the body part comprises a support structure which includes a paper honeycomb embedded between polyurethane/glass fiber layers ([0033]-[0034]). A vapor barrier layer completely surrounds the corresponding to a barrier material applied to at least the coating of polyurethane). The vapor barrier layer is covered by an outside skin ([0035]).
Kiesewetter further teaches the vapor barrier layer prevents penetration of moisture or water vapor from the atmosphere into the support structure ([0007]). When the support structure is a sandwich construction having a paper honeycomb core material, any moisture-induced weakening or the stiffness of the body part can be counter-acted by the vapor barrier layer since the absorption of moisture by the paper honeycomb is essentially precluded ([0007]).
In light of the motivation of Kiesewetter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a vapor barrier layer around the core member (i.e., paper honeycomb core surrounded by two glass fiber mats impregnated with a polyurethane coating) of Nelson in view of PlasticsToday, in order to prevent any moisture-induced weakening of the honeycomb paper core. 
Given that Nelson in view of PlasticsToday and Kiesewetter teaches the core member is interposed between the first appearance layer and the second appearance layer, wherein the second appearance layer includes the coating surface which is textured with variable height for appearance and/or functionality ([0033]) and the second appearance layer includes button trim elements or ridges or ribs ([0035]; Fig. 2; [0047]), it is clear the glass fiber mat of the core member is located between the core and the button trim elements, ridges or ribs (i.e., protrusions) (corresponding to the glass layer or the coating of polyurethane is located between the protrusion and the core).
In reference to claims 3 and 4, Nelson in view of PlasticsToday and Kiesewetter teaches the limitation of claim 1, as discussed above. Kiesewtter further teaches the vapor barrier layer is formed from an aluminum composite film, which is a composite film in which an aluminum foil corresponding to the barrier layer of material is one of fiber). 
Given that the vapor barrier layer of Nelson in view of PlasticsToday and Kiesewetter is substantially identical to the presently claimed barrier material in structure and composition, it is clear the vapor barrier layer of Nelson in view of PlasticsToday and Kiesewetter would intrinsically prevent the second appearance layer made of a protective polymer coating of polyurethane-based coating (i.e., over mold coating) from penetrating the core.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 8, Nelson in view of PlasticsToday and Kiesewetter teaches the limitations of claim 1, as discussed above. Nelson further teaches the second appearance layer is made of a protective polymer coating such as a polyurethane-based coating, the coating material is a thermoset polymer material, such as a thermosetting polyurethane resin, or a thermoset elastomer; the second appearance layer further includes an aliphatic polyurethane material ([0033]; [0047]) (corresponding to the over mold coating is formed from a resin of polyurethane that is at least one of: elastomeric or rigid; and aromatic or aliphatic).
In reference to claim 9, Nelson in view of PlasticsToday and Kiesewetter teaches the limitations of claim 1, as discussed above. Nelson further teaches the first appearance layer is formed and bonded to the core member such that the first appearance layer extends over and is bonded to the perimeter edge to provide a closure trim ([0051]; Fig. 15) (corresponding to the layer of carpet or felt is wrapped around an edge of the panel from the first side to the second side at least partially along a perimeter portion of the panel).
In reference to claim 10, Nelson in view of PlasticsToday and Kiesewetter teaches the limitations of claim 1, as discussed above. Nelson further teaches the total thickness of the coating material forming the coating surface on the second appearance layer is in the range of 1.0-2.0 mm ([0047]) (corresponding to a thickness of the over mold coating ranges from 0.5 mm to 4.0 mm).
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 11 and 12, Nelson in view of PlasticsToday and Kiesewetter teaches the limitations of claim 1, as discussed above. Nelson the coating surface is textured with variable height for appearance and/or functionality ([0033]); the second appearance layer includes button trim elements ([0035]; Fig. 2) (corresponding to a plurality of protrusions). The top finish coat is applied to the coating surface, the top coat is an aliphatic polyurethane ([0047]) (corresponding to the over mold coating overlays the protrusions).
	Nelson further teaches the coating surface us made of a polymer coating such as a polyurethane based coating ([0033]), given that the coating surface has variable height for appearance and/or functionality and is made of a polyurethane based coating, it is clear the protrusions formed from the variation in height will be of polyurethane (corresponding to a plurality of protrusion, each protrusion is made of polyurethane).
In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
	Before the effective filing date of the presently claimed invention, it would have been obvious to one of ordinary skill in the art to vary the height of the button trim elements or textured pattern on the coating surface of Nelson in view of PlasticsToday and Kiesewetter, including over the presently claimed, in order to provide a height that gives the desired appearance and/or functionality. 
In reference to claim 13, Nelson in view of PlasticsToday and Kiesewetter teaches the limitations of claim 1, as discussed above. Nelson further teaches the panel assembly is positioned to enclose an opening in a vehicle floor, where the first side of the panel assembly is the outward facing surface such that the first appearance layer is visible to a vehicle user, and the corresponding to the first side of the panel is exposed to a user of the load structure in an installed state, and the second side of the panel is concealed to the user in the installed state).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of PlasticsToday and Kiesewetter as applied to claim 1 above, and further in view of Bledsoe et al. (US 2008/0145608) (Bledsoe).
In reference to claims 5 and 6, Nelson in view of PlasticsToday and Kiesewetter teaches the limitations of claim 1, as discussed above. 
	Nelson in view of PlasticsToday and Kiesewetter does not explicitly teach the panel assembly includes a fill passage that is operable to receive resin, wherein the fill passage changes in slope from the first side of the panel to the second side of the panel, as presently claimed. 
	Bledsoe teaches a composite sheet including a perforated reinforcement panel ([0003]). Each perforation is a tapered hole ([0019]) (corresponding to a fill passage; the fill passage changes in slope from the first side of the panel to the second side of the panel; the fill passage is tapered from the second side of the panel to the first side of the panel). 
	Bledsoe further teaches the tapered hole enhances the appearance of the finished surface of the composite sheet; the smaller diameter opening of the tapered hole provides the smallest possible opening diameter on the first surface of the composite sheet such that air may be completely removed, and such that the occurrence of dimples is minimized ([0031]). The perforated reinforcement panels have substantially no trapped air pockets and the polyester/epoxy blend resin forming the reinforcement layer flows into and fills the holes during corresponding to fill passage that is operable to receive resin).
	In light of the motivation of Bledsoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the top finish coat of Nelson in view of PlasticsToday and Kiesewetter to include tapered holes, in order to provide a panel assembly with no trapped air pockets between the second appearance layer and the top finish coat and minimize the occurrence of dimples in the top finish coat, and thereby arriving at the presently claimed invention.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Kiesewetter.
In reference to claim 21, Nelson teaches a panel assembly including a multilayer load bearing panel, the panel is configured as a floor panel to enclose an opening of a vehicle ([0004]-[0005]) (corresponding to a vehicle component comprising: at least one lead structure having a panel). The load bearing panel is a multilayer panel including a core member interposed between a first appearance layer and a second appearance layer, wherein the first appearance layer is on a first side of the panel and the second appearance layer is on a second side of the panel ([0032]; [0036]).
Nelson further teaches the core member includes a core layer, wherein the core layer is a cellular material made of paper and defining a plurality of cells having a honeycomb structure ([0037]) (corresponding to a core of paper honeycomb). The core layer is interposed between a first cover layer and a second cover layer ([0037]). The cover layers are each formed from a chopped stand mat including a fiberglass filler ([0037]) (corresponding to a glass layer around the paper honeycomb).
corresponding to a coating of polyurethane around the core to form a coated surface).
Nelson further teaches the first appearance layer is made of a textile material of carpet ([0033]) (corresponding to a layer of carpet or felt). The first appearance layer extends over the perimeter edge to provide a closure trim ([0051]), therefore, it is clear the first appearance layer covers the first side of the panel and each of the perimeter edges (i.e., sides) of the panel (corresponding to a layer of carpet or felt on three sides at least a portion of the first side of the panel).
Nelson further teaches the second appearance layer is made of a polymer coating material applied to the panel to form a coating surface, wherein the second appearance layer is made of a protective polymer coating of polyurethane-based coating ([0033]) (corresponding to an over mold coating on a second side of the panel).
Nelson does not explicitly teach a barrier material is applied to at least the coating of polyurethane, wherein the barrier material prevents an over mold coating from penetrating the paper honeycomb, as presently claimed.
Kiesewetter teaches a motor vehicle body part, especially a motor vehicle roof or cargo bed, which includes a composite material having an outside skin and a support structure in a sandwich structure (Abstract). The body part functions as a cargo bed, the body part comprises a support structure which includes a paper honeycomb embedded between polyurethane/glass fiber layers ([0033]-[0034]). A vapor barrier layer completely surrounds the support structure ([0035]) corresponding to a barrier material applied to at least the coating of polyurethane). The vapor barrier layer is covered by an outside skin ([0035]).
Kiesewetter further teaches the vapor barrier layer prevents penetration of moisture or water vapor from the atmosphere into the support structure ([0007]). When the support structure is a sandwich construction having a paper honeycomb core material, any moisture-induced weakening or the stiffness of the body part can be counter-acted by the absorption of barrier layer since the absorption of moisture by the paper honeycomb is essentially precluded ([0007]).
In light of the motivation of Kiesewetter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a vapor barrier layer around the first and second adhesive layers are polyurethane adhesive layers of Nelson, in order to prevent any moisture-induced weakening of the honeycomb paper core, and thereby arriving at the presently claimed invention. 
Given that the vapor barrier layer of Nelson in view of Kiesewetter is substantially identical to the presently claimed barrier material in structure and composition, it is clear the vapor barrier layer of Nelson in view of Kiesewetter would intrinsically prevent the second appearance layer is made of a protective polymer coating of polyurethane-based coating (i.e., over mold coating) from penetrating the paper honeycomb.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 22 and 23, Nelson in view of Kiesewetter teaches the limitations of claim 21, as discussed above. Nelson further teaches the panel assembly is positioned in an corresponding to comprising side walls defining a compartment, wherein the at least one load structure is configured to cover the compartment; the load structure is one of a vehicle floor, a cover, a compartment lid, a stowable member, a repositionable member, a side wall).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Kiesewetter and Preisler et al. (US 2013/0280473) (Preisler).
In reference to claims 24-27, Nelson teaches a panel assembly including a multilayer load bearing panel, the panel is configured as a floor panel to enclose an opening of a vehicle ([0004]-[0005]) (corresponding to a vehicle component comprising: at least one lead structure having a panel; the vehicle component is a compartment). The load bearing panel is a multilayer panel including a core member interposed between a first appearance layer and a second appearance layer, wherein the first appearance layer is on a first side of the panel and the second appearance layer is on a second side of the panel ([0032]; [0036]).
Nelson further teaches the core member includes a core layer, wherein the core layer is a cellular material made of paper and defining a plurality of cells having a honeycomb structure ([0037]) (corresponding to a core of paper honeycomb). The core layer is interposed between a first cover layer and a second cover layer ([0037]). The cover layers are each formed from a chopped stand mat including a fiberglass filler ([0037]) (corresponding to a glass layer around the paper honeycomb).
Nelson further teaches applying a first adhesive layer to the outwardly facing of the first covering layer and applying a second adhesive layer to the outwardly facing surface of the second covering layer ([0038]). The first and second adhesive layers are polyurethane adhesive corresponding to a coating of polyurethane around the core to form a coated surface).
Nelson further teaches the first appearance layer is made of a textile material of carpet ([0033]) (corresponding to a layer material on a least a portion of a firs side of the panel; the layer of material is one of carpet or felt). The first appearance layer extends over the perimeter edge to provide a closure trim ([0051]), therefore, it is clear the first appearance layer covers the first side of the panel and each of the perimeter edges (i.e., sides) of the panel (corresponding to the layer of material covers more than one side of the panel; the layer of material is wrapped around an edge of the panel).
Nelson further teaches the second appearance layer is made of a polymer coating material applied to the panel to form a coating surface, wherein the second appearance layer is made of a protective polymer coating of polyurethane-based coating ([0033]). The coating surface is textured and has variable height for appearance and/or functionality and includes trim elements in the form of buttons ([0033]; [0035]; Fig. 2) (corresponding to a plurality of protrusions located on the second side of the panel). Nelson further teaches a top finish coating is applied to the coating surface to seal the second appearance layer, wherein the top finish coating is an aliphatic polyurethane/polyurea material ([0047]) (corresponding to an over mold coating on a second side of the panel; the over mold coating covers each protrusion).
Nelson does not explicitly teach (1) a barrier material is applied to at least the coating of polyurethane, wherein the barrier material prevents an over mold coating from penetrating the paper honeycomb or (2) the core has a passage way with a first and second diameter wherein the first diameter is smaller than the second diameter as presently claimed.
corresponding to a barrier material applied to at least the coating of polyurethane). The vapor barrier layer is covered by an outside skin ([0035]).
Kiesewetter further teaches the vapor barrier layer prevents penetration of moisture or water vapor from the atmosphere into the support structure ([0007]). When the support structure is a sandwich construction having a paper honeycomb core material, any moisture-induced weakening or the stiffness of the body part can be counter-acted by the absorption of barrier layer since the absorption of moisture by the paper honeycomb is essentially precluded ([0007]).
In light of the motivation of Kiesewetter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a vapor barrier layer around the first and second adhesive layers are polyurethane adhesive layers of Nelson, in order to prevent any moisture-induced weakening of the honeycomb paper core.
With respect to (2), Preisler teaches a sandwich-type, structural, composite component having a cut-out feature with a substantially hidden core, when the core is exposed the core can become damaged which may not only compromise the structural integrity of the component but also detracts from the appearance of the component ([0002]; [0011]). A fastener is disposed in the cut-out to fasten components together and the cut-out extends completely through the component ([0013];[0016]); Fig. 10, provided below, further teaches cut-out 16 has a larger opening at the upper surface of the component than the opening at the bottom surface of the corresponding to a passageway with a first and second diameter wherein the first diameter is smaller than the second diameter). Preisler further teaches it is highly desirable to secure hardware and other components to composite components ([0006]).

    PNG
    media_image1.png
    218
    635
    media_image1.png
    Greyscale
In light of the motivation of Preisler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the panel assembly of Nelson in view of Kiesewetter to include a cut-out feature disclosed in Preisler, in order to provide the panel to be fastened to other components without compromising the structural integrity of the component, without increasing the thickness, quality or exposure if the core and without adding one or more strengthening components which would add cost and/or weight (Preisler, [0012]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of PlasticsToday.
In reference to claim 28, Nelson teaches a panel assembly including a multilayer load bearing panel ([0004]) (corresponding to a load structure comprising: a panel). The load bearing panel is a multilayer panel including a core member interposed between a first appearance layer and a second appearance layer ([0036]) (corresponding to a core, the core has a first side and a second side). The second appearance layer is made of a coating material forming a coating surface, the corresponding to at least one protrusion located on the second side). A top finish coat is applied to the coating surface, the top coat is an aliphatic polyurethane ([0047]) (corresponding to an over mold coating on a second side of the panel, the over mold coating surrounds the at least one protrusion).
	Nelson does not explicitly teach a glass layer surrounding the core, the glass layer positioned directly adjacent the core, as presently claimed. However, Nelson teaches wherein the core member includes a core layer, the core layer is a cellular material made of paper and defining a plurality of cells having a honeycomb structure ([0037]).
	PlasticsToday teaches a paper honeycomb core and two surrounding glass fiber mats (p. 2) (corresponding to a glass layer surrounding the core, the glass layer is positioned directly adjacent to the core; the core is made from paper honeycomb and the glass layer around the paper honeycomb). The paper honeycomb and two surrounding glass fiber mats are sprayed in an impregnation process with low-density, thermally activable Elastoflex E 3532 (i.e., polyurethane) and pressed together (p. 2). PlasticsToday further teaches honeycomb technology has been used in car interior, for example for loading floors and the honeycomb technology shows good adhesion properties, guarantees uniform, thin wetting of the glass fiber mats and does not drip (p. 2).
	In light of the motivation of PlasticsToday, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the honeycomb technology of PlasticsToday as the core member of Nelson, in order to provide a 
Nelson in view of PlasticsToday teaches second appearance layer made of the coating material forming the coating surface having trim elements, ridges or ribs is made of a polyurethane based material (Nelson, [0033]; [0046]; [0047]) (corresponding to a coating of polyurethane, the coating including at least one protrusion located on the side). The second appearance layer is applied to the second side of the core member and extends over and is bonded to the perimeter edge to provide a closure trim ([0047]; [0052]) (corresponding to a coating of polyurethane around the core and the glass layer). 					
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to amended claim 24, the previous election by ordinal presentation is withdrawn and claims 24-27 are rejoined and are fully examined.

In response to amended claim 3, the previous 35 U.S.C. 112(a) rejection is withdrawn from record.

In response to amended claim 1, which recites a load structure comprising a protrusion located on the second side and amended claim 21 which recites a vehicle component comprising a layer of carpet or felt on three sides at least a portion of a first side of the panel, it is noted that Wittl et al. (DE 10 2015 002358) (Wittl) alone no longer meets the presently claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784